DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motonic KR20110016074.
Regarding claim 1, Motonic KR20110016074 discloses a fuel connection unit useable with a fuel-operated vehicle heater, the fuel connection unit comprising: 
a connection unit body (Fig. 3, comprising at least 65) to be mounted on a heater body; 
a fuel release line connection area, which is configured to be positioned to mesh with or face anterior of the heater body (62), for connecting a fuel release line extending in the interior of the heater body; and
a fuel feed line connection area to be positioned exposed on an outer side of the heater body for connecting a fuel feed line (61).  Fig. 1 shows the fuel connection unit of Motonic connected in a vehicle system depicting that the device could be arranged in a system corresponding to the intended use limitations. 
Regarding claim 2, Motonic further discloses a fuel connection unit in accordance with claim 1, wherein the fuel release line connection area comprises a release pipe projecting from the connection unit body (Fig. 1).
Regarding claim 3, Motonic further discloses a fuel connection unit in accordance with claim 2, wherein: 
a connection formation is provided on an end area of the release pipe for a fluid-tight connection of a fuel release line to the release pipe; (seen in Fig. 1) and 
the end area is located at a distance from the connection unit body (Seen in Fig. 1).
Regarding claim 7, Motonic further discloses a fuel connection unit in accordance with claim 1, wherein the fuel feed line connection area comprises a feed pipe projecting from the connection unit body (61, Fig. 3).
It would have been
Regarding claim 8, Motonic further discloses a fuel connection unit in accordance with claim 2, wherein: the fuel feed line connection area comprises a feed pipe projecting from the connection unit body (61, Fig. 3); and 
the feed pipe and the release pipe project from the connection unit body in relation to one another in essentially opposite directions (Fig. 3, 61 and 62).
Regarding claim 9, Motonic further discloses a fuel connection unit in accordance with claim 2, wherein the fuel feed line connection area comprises a feed pipe projecting from the connection unit body (Fig. 3, 61); the feed pipe and the release pipe are offset in relation to one another essentially at right angles to a longitudinal axis of the feed pipe and/or a longitudinal axis of the release pipe; and 
a connection duct connecting a feed duct in the feed pipe to a release duct in the release pipe is provided in the connection unit body (65).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motonic KR20110016074 in view of Inoue et al US20030121691.
Regarding claim 4, Motonic does not expressly disclose a fuel connection unit in accordance with claim 3, wherein: 
the connection formation comprises at least one sealing element with a sealing element insertion opening and 
the at least one sealing element is received in a release opening area of the release pipe and is connected in a fluid-tight connection to an inner circumferential surface of the release opening area and/or the connection formation provides a funnel-shaped fuel release line opening
Inoue et al US20030121691 teaches a connector for fuel piping in a vehicle (¶1) comprising at least one sealing element with a sealing element insertion opening (Fig. 1, sealing portion 19); and the at least one sealing element is received in a release opening area of the release pipe and is connected in a fluid-tight connection to an inner circumferential surface of the release opening area (Fig. 1) and/or the connection formation provides a funnel-shaped fuel release line opening (retainer 31)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a connector as taught by Inoue since doing so is a known technique in the field of fuel piping for vehicles with the known predictable results of providing a releasable connector.

Regarding claim 5, Motonic in view of Inoue teaches a fuel connection unit in accordance with claim 4, wherein: 
the connection formation comprises an insertion element providing the funnel-shaped fuel release line insertion opening (Inoue, retainer 31); and 
the at least one sealing element is held by the insertion element in the release opening area (Inoue, Fig. 1 retainer 31 holds pipe 19 by way of windows 25).

Regarding claim 11, Motonic does not expressly disclose a fuel connection unit in accordance with claim 7, wherein the feed pipe is made separately from the connection unit body from a metallic material.
Inoue et al US20030121691 teaches a feed pipe for a fluid wherein the feed pipe is made separately from metal (¶31).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to be made from a metallic material since doing so is a known technique in the field of pipe connections with known predictable results. 
Regarding claim 12, Motonic does not expressly disclose a fuel connection unit in accordance with claim 1, wherein the fuel feed line connection area or/and the fuel release line connection area comprises a quick connection unit received in an opening of the connection unit body for connecting a fuel line to the connection unit body.
Inoue et al US20030121691 teaches a quick connector for fuel piping in a fuel operated heater for a vehicle for connecting a fuel line (¶1).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a connector as taught by Inoue since doing so is a known technique in the field of fuel piping for vehicles with the known predictable results of providing a releasable connector.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motonic KR20110016074 in view of Findeis et al US20190001786.
Regarding claim 6, Motonic does not expressly disclose a fuel connection unit in accordance with claim 2, wherein the release pipe is made in one piece with the connection unit body from a plastic material.
Findeis et al US20190001786 teaches an assembly for a fuel operated heater for a vehicle (abstract) wherein the assembly unit is made in one piece of a plastic material (¶10, ¶35)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to be made of one piece of plastic since doing so is a known technique in the art for constructing similar devices with known predictable results. 
Regarding claim 10, Motonic does not expressly disclose a fuel connection unit in accordance with claim 7, wherein the feed pipe is made in one piece with the connection unit body from a plastic material.
Findeis et al US20190001786 teaches an assembly for a fuel operated heater for a vehicle (abstract) wherein the assembly unit is made in one piece of a plastic material (¶10, ¶35)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to be made of one piece of plastic since doing so is a known technique in the field of fuel operated heaters for constructing similar devices with known predictable results. 
Regarding claim 13, Motonic does not expressly disclose a fuel connection unit in accordance with claim 1, wherein at least one holding formation comprising a locking formation or clamping formation, is provided on the connection unit body for holding the connection unit body at a heater body.
Findeis et al US20190001786 teaches an assembly for a fuel operated heater for a vehicle (abstract) wherein the assembly unit comprises locking or clamping formations for achieving a stable connection (¶43, ¶46). 
.  

Claims 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haefner et al. US20160061444 in view of Motonic KR20110016074 in view of Inoue et al US20030121691.
Regarding claim 14, Haefner et al. US20160061444 teaches a vehicle heater comprising: 
a heater body comprising a circumferential wall enclosing an interior with a fuel connection unit mounting opening provided in the circumferential wall (abstract, Fig. 1 and 3, circumferential wall 14, fuel connection 74); and 
a fuel connection unit received in the fuel connection unit mounting opening (fuel connection 74),
Haefner does not expressly disclose the fuel connection unit comprising:
a connection unit body to be mounted on a heater body; 
a fuel release line connection area, which is configured to be positioned to mesh with or face an interior of the heater body, for connecting a fuel release line extending in the interior of the heater body; and 
a fuel feed line connection area to be positioned exposed on an outer side of the heater body for connecting a fuel feed line.
Motonic KR20110016074 discloses a fuel connection unit useable with a fuel-operated vehicle heater, the fuel connection unit comprising: 
a connection unit body (Fig. 3, comprising at least 65) to be mounted on a heater body; 

a fuel feed line connection area to be positioned exposed on an outer side of the heater body for connecting a fuel feed line (61).  Fig. 1 shows the fuel connection unit of Motonic connected in a vehicle system depicting that the device could be arranged in a system corresponding to the intended use limitations. 
Motonic does not expressly disclose a heater body comprising a circumferential wall enclosing an interior with a fuel connection unit mounting opening provided in the circumferential wall.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Haefner with a fuel connection unit as taught by Motonic since doing so amounts to a simple substitution of known fuel connections in vehicles with the known predictable result of supplying fuel. 
Regarding claim 15, the previously combined references teach a vehicle heater in accordance with claim 14, wherein the fuel connection unit mounting opening is fully closed in the circumferential direction of the fuel connection unit mounting opening (Haefner, Fig. 4, end wall 16).
Regarding claim 17, the previously combined references teach a vehicle heater in accordance with claim 14, wherein: the fuel release line connection area comprises a release pipe projecting from the connection unit body (Motonic. Fig. 1); 
a connection formation is provided on an end area of the release pipe for a fluid-tight connection of a fuel release line to the release pipe (Motonic. Fig. 1); and 
the end area is located at a distance from the connection unit body (Motonic. Fig. 1).

Claims 16, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haefner et al. US20160061444 in view of Motonic KR20110016074 in view of Inoue et al US20030121691.
Regarding claim 16, the previously combined references do not expressly disclose a vehicle heater in accordance with claim 15, further comprising at least one sealing element, wherein the fuel connection unit is received in the fuel connection unit mounting opening via the at least one sealing element as an intermediary surrounding the connection unit body or/and the at least one sealing element surrounding a release pipe.
Inoue et al US20030121691 teaches a connector for fuel piping in a vehicle (¶1) comprising at least one sealing element, wherein a fuel connection unit is received in a fuel connection unit mounting opening via the at least one sealing element as an intermediary surrounding the connection unit body (Fig. 3, O-rings 27). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with O-rings as taught by Inoue since doing so is a known technique for assembling similar devices in the art with the known predictable result of providing a seal.  
Regarding claim 18, the previously combined references do not expressly disclose a vehicle heater in accordance with claim 17, wherein: the connection formation comprises at least one sealing element with a sealing element insertion opening; and the at least one sealing element is received in a release opening area of the release pipe and is connected in a fluid-tight connection to an inner circumferential surface of the release opening area and/or the connection formation provides a funnel-shaped fuel release line opening
Inoue et al US20030121691 teaches a connector for fuel piping in a vehicle (¶1) comprising at least one sealing element with a sealing element insertion opening (Fig. 1, sealing portion 19); and the at least one sealing element is received in a release opening area of the release pipe and is connected in a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a connector as taught by Inoue since doing so is a known technique in the field of fuel piping for vehicles with the known predictable results of providing a releasable connector.
Regarding claim 19, the previously combined references teach a vehicle heater in accordance with claim 18, wherein: the connection formation comprises an insertion element providing the funnel-shaped fuel release line insertion opening (Inoue, retainer 31); and the at least one sealing element is held by the insertion element in the release opening area (Inoue, Fig. 1 retainer 31 holds pipe 19 by way of windows 25).
Regarding claim 20, the previously combined references teach a vehicle heater in accordance with claim 19, wherein the fuel feed line connection area comprises a feed pipe projecting from the connection unit body (Motonic, Fig. 3, 61); the feed pipe and the release pipe are offset in relation to one another essentially at right angles to a longitudinal axis of the feed pipe and/or a longitudinal axis of the release pipe (Motonic, Fig. 3); and 
a connection duct connecting a feed duct in the feed pipe to a release duct in the release pipe is provided in the connection unit body (Motonic, 65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                 

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762